                                                                          FILED
                                                                               JUN 11 2019
                  IN THE UNITED STATES DISTRICT COURT                    Clerk, U.S District Court
                                                                           District Of Montana
                      FOR THE DISTRICT OF MONTANA                                Missoula
                           MISSOULA DIVISION


 JAMES GARNER,                                      CV 19- 59-M- DWM

              Plaintiff,

       vs.                                                 ORDER

USAA GENERAL INDEMNITY
COMPANY, a Texas Corporation;
AUTO INJURY SOLUTIONS, INC., a
Delaware Corporation; WADI ABSI,
M.D.; llGNYASA DESAI, D.O.;
BRIAN HOSELTON, D.C.; JACK
DIMARCO, M.D.; DANIEL
RAGONE, M.D.; and JANE/JOHN
DOES A-Z,

              Defendants.


      The AIS Defendants move for the admission of Amy Cook Olson to practice

before this Court in this case with Gerry Fagan to act as local counsel. Ms.

Olson' s application appears to be in order.

      Accordingly, IT IS ORDERED that the AIS Defendants' motion to admit

Amy Cook Olson pro hac vice (Doc. 23) is GRANTED on the condition that Ms.

Olson shall do her own work. This means that Ms. Olson must do her own

writing; sign her own pleadings, motions, and briefs; and appear and participate

                                          1
personally. Counsel shall take steps to register in the Court's electronic filing

system ("CM-ECF"). Further information is available on the Court' s website,

www.mtd.uscourts.gov, or from the Clerk's Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Olson, within fifteen (15) days of the date of this Order, files a notice

acknowledging:

      ( 1) her admission under the terms set forth above;

      (2) payment of a fee of $255.00; and

      (3) compliance with Montana Rule of Professional Conduct 8.5, which

requires submission of certification directly to the State Bar of Montana, see L.R.

83.l{d)(3)(J).

      DATED this      tf day of June, 2019.


                                        Donald W. olloy, District Judge
                                        United States istrict Court




                                          2
